EX-99.h.1.iii SCHEDULE B SHAREHOLDER SERVICES AGREEMENT COMPENSATION SCHEDULE EFFECTIVEJUNE 1, 2009 DELAWARE INVESTMENTS FAMILY OF FUNDS 1. Delaware Service Company, Inc. ("DSC") will determine and report to the Fund, at least annually, the compensation for services to be provided to the Fund for DSC's forthcoming fiscal year or period. 2. In determining such compensation, DSC will fix and report a fee to be charged per account for services provided.DSC will bill, and the Fund will pay, such compensation monthly. 3. Except as otherwise provided in paragraphs 4 and 5, the charge consists of: (a) an annual per account oversight charge of $11.00 per open account and $6.50 per closed account on DSC's records and each account held on a sub-accounting system maintained by firms that hold accounts on an omnibus basis, and (b) the Fund will bear its pro rata portion of all third party transfer agent fees and expenses, including, expenses related to services provided by DST Systems, Inc. (“DST”) and omnibus fees and networking fees that are charged by third party intermediaries and are allocable to the Fund. These charges will be assessed monthly on a pro rata basis and will be determined using the number of accounts maintained as of the last calendar day of each month. DSC is the Fund’s operational interface with a variety of third party administrators, banks, trust companies and other organizations that provide retirement administration, trust or other collective services to the Fund’s shareholders.
